      Case 2:18-cr-00422-SMB Document 535 Filed 04/22/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-00422-001-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Dan Hyer - 005
     Andrew Padilla - 006
15   Joye Vaught - 007,
16                  Defendants.
17
18
19          Pending before the Court is the United States’ Ex Parte Motion to Defer Disclosure
20   of Carl Ferrer’s Jencks Act Statements (Doc. 471). The Court has also read Defendant John
21   Brunst’s Opposition to Government’s Motion to Defer Disclosure of Carl Ferrer’s
22   Statements and Objections to In Camera filing of the Same, and Request for Disclosure of
23   The Same. The United States’ motion was filed ex parte and under seal but Defendant John
24   Brunst’s counsel was given notice of the motion in error. For that reason, the courts ruling
25   will not be filed under seal but will be intentionally vague.
26
27
28
      Case 2:18-cr-00422-SMB Document 535 Filed 04/22/19 Page 2 of 2



 1          For good cause shown in the motion, IT IS ORDERED granting the United States’
 2   Ex Parte Motion to Defer Disclosure of Carl Ferrer’s Jencks Act Statements ( Doc. 471)
 3   and setting the deadline for disclosure at June 25, 2019.
 4          Dated this 22nd day of April, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
